             Case 2:16-cr-00318-RSL Document 31 Filed 01/19/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                               Case No. CR16-318RSL

10                          Plaintiff,                        ORDER DENYING
11                     v.                                     DEFENDANT’S MOTION
                                                              TO COMPEL
12    CHRISTOPHER M. URGA,
13                          Defendant.
14
15         On January 7, 2021, defendant filed a motion to compel his former counsel, Lee Covell,
16 to “turn over all Discovery” to Lauren Conner, who defendant identifies as his current counsel.
17 Dkt. # 30. According to a previous filing by defendant, Dkt. # 28, as well as the Washington
18 State Bar Association Legal Directory, Mr. Covell is no longer a practicing attorney.
19         The Court sentenced defendant on a conviction of Felon in Possession of a Firearm on
20 May 12, 2017. Dkt. # 25. For this conviction, defendant was sentenced to serve thirty months
21 consecutive to his sentence in CR05-198RSL and concurrent to a state court conviction.
22 Defendant appears to be seeking discovery in the above-captioned matter for the purpose of
23 defending against a new unrelated charge filed in King County Superior Court.
24         Discovery in federal criminal cases is generally governed by Rule 16 of the Federal Rules
25 of Criminal Procedure, which does not authorize this Court to compel defendant’s former
26 counsel to provide any materials to defendant. Accordingly, the Court DENIES defendant’s
27 motion to compel.
28         IT IS SO ORDERED.
     ORDER DENYING DEFENDANT’S
     MOTION TO COMPEL - 1
           Case 2:16-cr-00318-RSL Document 31 Filed 01/19/21 Page 2 of 2




 1       DATED this 19th day of January, 2021.
 2
 3
 4                                               A
                                                 Robert S. Lasnik
 5                                               United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING DEFENDANT’S
     MOTION TO COMPEL - 2
